Citation Nr: 0017289	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 19, 
1994, for a 50 percent disability rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 19, 
1994, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.

(The issues of entitlement to reimbursement or payment for 
the cost of the unauthorized private hospitalization at the 
Navarro Regional Hospital from March 11, 1994, to March 12, 
1994, is the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a 50 percent disability rating for 
PTSD and a total rating based on individual unemployability, 
effective January 19, 1994.

The record reflects that in a January 1995 rating decision, 
the claim for a rating in excess of 30 percent for PTSD was 
denied.  The veteran filed a notice of disagreement.  At the 
March 1996 hearing, the hearing officer indicated that an 
increased rating for PTSD and a total rating based on 
individual unemployability (TDIU) would be granted and asked 
the veteran if the grant of TDIU would satisfy his appeal.  
The veteran indicated that it would and, inasmuch as this is 
reflected in a written transcript, it satisfies the 
requirements for withdrawing an appeal.  See 38 C.F.R. 
§ 20.204 (1999).

In a VA Form 9 received in January 1995, in which the veteran 
addressed the issues of service connection for hearing loss 
and tinnitus, he requested a Travel Board hearing.  Also, in 
a January 1995 statement, he indicated that he wanted a 
hearing before a member of the Board, and in an October 1995 
statement, he asked for a hearing officer hearing.  At the 
March 1996 hearing before a hearing officer, the veteran 
presented evidence on the issues of an increased rating for 
PTSD and a total rating based on individual unemployability.  
In an August 1996 VA Form 1-9 which addressed the issues of 
earlier effective dates, the veteran indicated that he did 
not want a hearing.  Therefore, no further development with 
regard to a hearing is necessary.

In a January 1993 claim, the veteran raised the issue of 
service connection for arthritis of the back.  In a September 
1994 statement, he appears to have raised the issue of 
entitlement to service connection for heart disease as 
secondary to the service-connected PTSD and in October 1995 
he claimed entitlement to service connection for chest pain 
as secondary to service-connected PTSD.  In his August 1996 
VA Form 1-9, the veteran indicated that he should receive 
back pay for his back.  These issues have not been 
adjudicated and are referred to the RO for appropriate 
action.


REMAND

At the outset, it is noted that the RO denied a claim of TDIU 
in a September 1989 rating decision but failed to notify the 
veteran of that determination, although he was notified of 
other issues that had been adjudicated in the same rating 
decision.  Thus, the TDIU claim adjudicated at that time was 
still pending when TDIU was finally granted.  

On January 20, 1994, the RO received a copy of a VA medical 
record, dated January 19, 1994, showing a diagnosis of PTSD.  
By a January 25, 1994, statement, the former representative 
filed a claim for an increased rating for PTSD, indicating 
that the veteran had regularly scheduled appointments at the 
Dallas, Texas, VA Medical Center, and that those records 
should be obtained.  At the time of a September 1994 VA 
psychiatric examination, it was noted that the veteran had 
been seen every other week at the PTSD group at the Dallas VA 
Medical Center, and in his VA Form 9 received in January 
1995, he reported that he went to PTSD sessions once a week 
at the Dallas facility.  In September 1995, the RO requested 
VA outpatient treatment records from September 1994 to the 
present and those records were received.  However, VA 
treatment records prior to September 1994 were never 
obtained.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (1999).  However, in cases involving a 
claim for an increased evaluation, the effective date may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date; otherwise, the date 
of receipt of claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134-35 (1992); 38 C.F.R. § 3.400(o)(2) (1999). 

Any communication or action, indicating an intent to apply 
for VA benefits by a claimant may be an informal claim.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 C.F.R. 
§ 3.155 (1999).  VA outpatient treatment records will be 
accepted as an informal claim for an increased rating for an 
already service-connected disability.  38 C.F.R. § 3.157(b) 
(1999).  The date of claim will be the date of the informal 
claim if a formal claim is filed within a year.  38 C.F.R. 
§ 3.155 (1999).  Therefore, the VA treatment records prior to 
January 1994 must be obtained.

Also, in June 1988, the veteran was granted Social Security 
disability benefits.  The duty to assist under 38 U.S.C.A. 
§ 5107 (West 1991) includes obtaining Social Security 
Administration (SSA) records.  Baker v. West, 11 Vet. App. 
163 (1998).

In a rating decision dated January 10, 1995, service 
connection was denied for chronic obstructive pulmonary 
disease, ulcers, and a kidney condition.  Also, the RO held 
that new and material evidence had not been submitted to 
reopen the claims of service connection for hearing loss and 
tinnitus.  In that same rating decision, an increased rating 
was denied for low back strain.  In a statement dated January 
20, 1995, and received on January 23, 1995, the veteran 
indicated that he did not agree with, and was appealing, the 
January 10, 1995, rating decision.  Also, in VA Form 9 
received on January 25, 1995, he indicated that he was 
seeking service connection for hearing loss and tinnitus.  In 
short, the veteran filed a notice of disagreement with all of 
the above-mentioned issues.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his service-connected disorders from 
January 1992 to January 1994.  After 
obtaining any necessary authorization, 
the RO should then obtain any medical 
records not currently on file.  In any 
event, the RO should obtain the records 
from January 1992 to January 1994 from 
the Dallas, Texas, VA Medical Center, 
specifically to include all psychiatric 
treatment records from January 1992 to 
January 1994.

3.  The RO should try to obtain any 
relevant medical records and the decision 
in the Social Security disability 
benefits claim filed by the veteran.

4.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to service connection for chronic 
obstructive pulmonary disease, ulcers, 
and a kidney condition; whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for hearing loss and tinnitus; and an 
increased rating for low back strain.  
The veteran should be advised of the time 
in which to perfect his appeal.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and readjudicate the issues of 
entitlement to earlier effective dates 
for the grants of a 50 percent disability 
rating for PTSD and a total rating based 
on individual unemployability.  If any 
benefit on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case 
covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


